Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDEMENT 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Jeff Cobia on February 11th, 2021 to amend claims 1, 5-8, 12-15 and 20 as follows:

1.	(Currently Amended) A method for receiving data over an optical communication path, the method comprising:	receiving a first transmission including one or more photons at a first power level at a first timeslot;	determining a first count of bits corresponding to a value of the one or more photons based on the first power level, wherein the first count of bits is proportional to the first power level;	creating a first sequence of consecutive bits with each bit being equal to the value, wherein the first sequence comprises a number of bits equal to the first count, and wherein the number of bits are greater than one; 
creating a second sequence of bits with each bit being equal to the value and having a number of bits equal to a second count of bits greater than one, the second count being of a second transmission of photons at a second power level at a second timeslot, the second count of bits proportional to the second power level; and	storing the first and second sequences of consecutive bits as a bitstream in a memory.

5.	(Currently Amended) The method of claim 1, wherein the first count is nonlinearly mapped to the first power level.

6.	(Currently Amended)    The method of claim 1, wherein each bit of the first sequence is associated with a corresponding power level, and wherein the first power level is based on a combination of the corresponding power levels for each of the bits of the first sequence.
 second transmission associated with a third power level, the third sequence having a higher count of consecutive bits than the second sequence, and wherein the third power level is higher than the second power level.

8.	(Currently Amended) A system for receiving data over an optical communication path, the system comprising:	a hardware processor; and	a computer-readable storage device having computer-executable instructions stored thereon, which when executed by the hardware processor, configure the system to:
receive a first transmission including one or more photons at a first power level at a first timeslot;	determine a first count of bits corresponding to the a value of the one or more photons based on the first power level, wherein the first count of bits is proportional to the first power level;	create a first sequence of consecutive bits with each bit being equal to the value, wherein the first sequence comprises a number of bits equal to the first count, and wherein the number of bits are greater than one; 
create a second sequence of bits with each bit being equal to the value and having a number of bits equal to a second count of bits greater than one, the second count being of a second transmission of photons at a second power level at a second timeslot, the second count of bits proportional to the second power level; and	store the first and second sequences of consecutive bits as a bitstream in a memory.

12.	(Currently Amended) The system of claim 8, wherein the first count is nonlinearly mapped to the first power level.

13.	(Currently Amended)    The system of claim 8, wherein each bit of the first sequence is associated with a corresponding power level, and wherein the first power level is based on a combination of the corresponding power levels for each of the bits of the first sequence.

14.	(Currently Amended)    The system of claim 8, wherein the instructions that configure the system to determine a third sequence of consecutive bits received in the second transmission associated with a third power level, the third sequence having a higher count of consecutive bits than the second sequence, and wherein the third power level is higher than the second power level.

15.	(Currently Amended) A system for receiving data over an optical communication path, the system comprising:	means for receiving a first transmission including one or more photons at a first power level at a first timeslot;	means for determining a first count of bits corresponding to a value of the one or more photons based on the first power level, wherein the first count of bits is proportional to the first power level;	means for creating a first sequence of consecutive bits with each bit being equal to the value, wherein the first sequence comprises a number of bits equal to the first count, and wherein the number of bits are greater than one; 
means for creating a second sequence of bits with each bit being equal to the value and having a number of bits equal to a second count of bits greater than one, the second count being of a second transmission of photons at a second power level at a second timeslot, the second count of bits proportional to the second power level; and	means for storing the first and second sequences of consecutive bits as a bitstream in a memory.

20.	(Currently Amended)  The system of claim 15, wherein each bit of the first sequence is associated with a corresponding power level, and wherein the first power level is based on a combination of the corresponding power levels for each of the bits of the first sequence.

Reasons for Allowance
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claim 1 and similarly claims 8 and 15:
Regarding claim 1 (and similar claims 8 and 15), the prior arts of record fails to teach an A method for receiving data over an optical communication path, the method comprising:receiving a first transmission including one or more photons at a first power level at a first timeslot; determining a first count of bits corresponding to a value of the one or more photons based on the first power level, wherein the first count of bits is proportional to the first power level; creating a first sequence of consecutive bits with each bit being equal to the value, wherein the first sequence comprises a number of bits equal to the first count, and wherein the number of bits are greater than one; creating a second sequence of bits with each bit being equal to the value and having a number of bits equal to a second count of bits greater than one, the second count being of a second transmission of photons at a second power level at a second timeslot, the second count of bits proportional to the second power level; and storing the first and second sequences of consecutive bits as a bitstream in a memory.
	
Kitayama (US 2008/0129564) teaches a method for receiving data over an optical communication path (using Fig. 55 in conjunction with Fig. 56), the method comprising: receiving a transmission including one or more photons at a first power level at a first timeslot (Fig. 55, on the left side of the decoder 400, power level 3A at a first time slot t5; paragraph [0399], lines 1-3, Fig. 55 is a block diagram showing a configuration of a decoding device for use in a light intensity multi-level communication system…using multi-level optical signal decoder 400); determining a count of bits corresponding to a value of the one or more photons based on the first power level (as seen in Fig. 55 in conjunction with Fig. 56, the decoder 400 determines from the table in Fig. 56 that there is a count of 2 corresponding to a value of 1 on the first power level 3A i.e. there are two 1’s that represent the power level 3A), wherein the count is proportional to the first power level (Fig. 56 shows that a count of two 1’s correspond to power level of 3A and a count of less than two 1’s corresponds to a lower power level than the power level for the count of two 1’s. This shows that the count is proportional to the first power level; paragraph [0399], lines 5-6, Fig. 56 is a table showing exemplary code allocation for the decoding device of Fig. 55); creating a sequence of consecutive bits with each bit being equal to the value (Fig. 55 shows that based on the received transmission at a first time slot t5, the output sequence is “11” with each bit equal to the value of 1), wherein, the sequence comprises a number of bits equal to the count, and wherein the number of bits are greater than one (Fig. 55, the decoder 400 outputs a sequence created based off time slot t5 (on the left of the decoder) wherein the output on the right of the decoder is “11” at t5 (with a number of bits 2) and the count of the bits is two 1s).
  
Miller (US 2010/0054754) teaches a receiver which stores a sequence of bits in a memory after decoding (paragraph [0044], lines 1-3, digital logic 715 contains a bank of registers configured to store a multiple sets of digital data bits decoded…).  

Constant (US 5793880) teaches includes applying a detection model at a receiver to determine different operating parameters (Col. 5, lines 35-45, The decoding means 22 could be a microcomputer…the software in the microcomputer matches or correlates the received image to stored patterns in the RAM…The software in the decoding means 22 performs functions…including pattern recognition and data correlation).

However neither of these references alone or in combination teach the features highlighted below: 
creating a second sequence of bits with each bit being equal to the value and having a number of bits equal to a second count of bits greater than one, the second count being of a second transmission of photons at a second power level at a second timeslot, the second count of bits proportional to the second power level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                                                                                                                                                                                                                          

/SHI K LI/Primary Examiner, Art Unit 2637